Citation Nr: 1816537	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide agent exposure and/or service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1966.  Unfortunately, the Veteran died in July 2015, during the pendency of the appeal.  In September 2015, the Appellant filed a Motion to Substitute in this appeal.  The Appellant was recognized as the substitute claimant for the Veteran in these matters in October 2015.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision as to TDIU, and a March 2012 rating decision as to ischemic heart disease.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2008 rating decision established service connection for PTSD at a 30 percent initial rating, effective from February 12, 2007.  

The Veteran and the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2011.  A transcript of that hearing is of record.  Entitlement to a TDIU is part and parcel of an appeal of the 30 percent rating assigned to PTSD by the July 2008 rating decision.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, it was not listed as a separate issue until it was remanded by the Board in August 2013.  The issues of entitlement to service connection for ischemic heart disease and entitlement to a TDIU were remanded by the Board for additional development in May 2016 and August 2017.


FINDINGS OF FACT

1.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's ischemic heart disease is etiologically related to service or was caused or aggravated by his service-connected PTSD.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's sole service-connected disability precluded him from maintaining substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include as secondary to herbicide agent exposure and/or service-connected PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Board recognizes that the Appellant's representative has argued that the medical opinions regarding service connection for ischemic heart disease are inadequate.  However, the Board finds that the rationale is adequate to decide the claim, as will explained further below.

1. Ischemic Heart Disease

The Appellant contends that the Veteran's ischemic heart disease was caused by exposure to herbicide agents in service, or was caused or aggravated by his service-connected PTSD.  The first question addressed by the Board will be whether it is at least as likely as not that the Veteran's ischemic heart disease was etiologically related to exposure to herbicide agents in service.

The Board finds that the Veteran's ischemic heart disease was less likely than not etiologically related to service because the record does not demonstrate that the Veteran was exposed to herbicide agents in service.  

To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Additionally, service connection may be established on a presumptive basis for certain disabilities, including ischemic heart disease, resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The Veteran's service treatment records (STRs) do not reference ischemic heart disease, and neither the Veteran nor the Appellate has argued that any in-service event other than exposure to herbicides, caused the Veteran's ischemic heart disease.  Therefore, exposure to herbicide agents is the only in-service event that will be discussed as a possible cause of ischemic heart disease.  

A veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had military service in Vietnam qualifying him for presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 38 U.S.C.A. § 101(29)(A).  The Appellant's representative argued in the October 2012 notice of disagreement that the Veteran had "brown water" naval activity because he served aboard the USS Enterprise, which was stationed off the coast of Vietnam in the Gulf of Tonkin.  However, the Gulf of Tonkin is not an inland waterway of Vietnam, and service off the coast of Vietnam is not "brown water" service.  

The term "inland waterways" is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual states that inland waterways are fresh water rivers, streams, canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.  Thus, the Gulf of Tonkin does not meet the definition of an inland waterway of Vietnam.  Additionally, the U.S.S. Enterprise is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated February 2018).  

In February 2012, the Veteran stated that he never stepped foot in the Republic of Vietnam or transited the inland waterways, and that his service was off the cost of Vietnam.  A February 2012 memorandum by the Joint Services Records Research Center (JSRRC) found no evidence to support a claim that the Veteran was exposed to tactical herbicide agents in service aboard a Navy or Coast Guard ship during the Vietnam era.  

The Board concludes that the Veteran may not be presumed to have been exposed to herbicide agents in service.  Additionally, the record does not contain evidence of exposure to herbicide agents.  Therefore, service connection on a direct-incurrence basis must be denied.

The next question for the Board is whether it is at least as likely as not that the Veteran's ischemic heart disease was caused by, or aggravated by, his service-connected PTSD.  The Board finds that the preponderance of the evidence is against such a finding.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Appellant has submitted an article regarding an association between PTSD and coronary heart disease in support of her contention that the Veteran's ischemic heart disease was caused or aggravated by his service-connected PTSD.  

An August 2016 VA medical opinion acknowledged the article submitted by the Appellant, and stated that the conclusion of the study indicated PTSD is more strongly associated with patient reported cardiovascular health status than objective measures of cardiac function.  Nonetheless, the VA physician provided a negative opinion, explaining that the major risk factors for coronary artery disease include a history of smoking, diabetes mellitus, hypertension, family history of coronary artery disease, and hyperlipidemia, while minor risk factors include stress including symptoms of PTSD.  The VA physician opined that it would be merely speculative to conclude which risk factors influenced the Veterans' coronary artery disease and to what degree such influence had on his coronary artery disease.  He concluded that the Veteran had at least three major risk factors, including diabetes, smoking history, and hyperlipidemia, and that each of these major risk factors was more likely than PTSD to have contributed to coronary disease in this Veteran.  The doctor could not determine what, if any, influence PTSD had.

In December 2017, a VA physician provided a supplemental opinion.  The physician opined that it is less likely than not that the Veteran's PTSD contributed significantly to the development of coronary artery disease, and that it is less likely than not that the Veteran's ischemic heart disease was permanently aggravated beyond the natural progression by PTSD.  As rationale, she reiterated the major risk factors for coronary artery disease included history of smoking, diabetes mellitus, family history of coronary artery disease, and hyperlipidemia, each of which were possessed by the Veteran.  It was further opined that psychological disorders including PTSD are minor risk factors.  Dr. T.H. opined that it would be merely speculative to conclude which risk factors influenced the Veteran's coronary artery disease and to what degree, before concluding that each of the Veteran's major risk factors of diabetes, smoking history, and hyperlipidemia were more likely to have contributed to the Veteran's coronary artery disease.  It was stated that any association between the Veteran's coronary artery disease and PTSD would be merely speculative, as his major risk factors for the development of this condition far outweigh the minor risk factor.

Later in December 2017, another VA physician, Dr. A.B., provided a medical opinion.  He opined that the Veteran's ischemic heart disease was less likely than not proximately due, to or the result of, the Veteran's service-connected PTSD, and it was less likely than not aggravated beyond its natural progression by PTSD.  Dr. A.B. wrote that he had reviewed the article submitted by the Appellant, and asserted that he was aware of the increased risk of cardiovascular disease caused by stress, and that PTSD is associated with an increased risk of ischemic heart disease.  He stated that there are numerous risk factors for the development of ischemic heart disease, including major and minor risk factors.  PTSD is a minor risk factor, per the examiner.  The Veteran had several major risk factors including diabetes, smoking history, and hyperlipidemia.  Dr. A.B. concluded that each of these major risk factors are more likely than PTSD to have contributed significantly to the Veteran's heart disease, and that it is less likely as not that the Veteran's PTSD was a significant contributor to the heart disease.  

The Appellant's representative has argued in January 2018 correspondence that the first December 2017 medical opinion was inadequate because the physician argued that it would be merely speculative to conclude which risk factors influenced the Veteran's coronary artery disease and then opined that the Veteran's major risk factors, to include diabetes, smoking history, and hyperlipidemia are more likely than PTSD to have contributed.  The representative argued that these conclusions were contradictory and thus inadequate.  The Board disagrees.  The first December 2017 opinion, which was created by Dr. T.H., opined that it would be merely speculative to conclude which risk factors influenced the coronary artery disease and to what degree, before stating that the Veteran's major risk factors were more likely [emphasis added] to have contributed than PTSD.  The Board interprets this opinion as stating that it would be speculative to conclude exactly which factors had influenced the Veteran's heart disease and the exact degree to which each had done so, which is not contradictory with a finding that the minor risk factor of PTSD was generally less likely to influence the Veteran's heart disease than the major risk factors in his medical history.  The Board notes that a negative opinion need only find that it is less likely than not that the Veteran's ischemic heart disease is caused by or aggravated by the PTSD, and that there is no requirement for certainty.  Moreover, the second December 2017 medical opinion does not contain the language about speculation to which the representative objects.  There is no legal requirement that medical examiners and clinicians provide citations to specific research aside from their professional knowledge and experience to support an adequate medical opinion, and the Board finds that the second December 2017 addendum opinion, created by Dr. A.B., is also adequate, and either opinion is sufficient to decide the claim.

The record thus contains three negative medical opinions.  The competent medical evidence in favor of service connection consists of the article provided by the Appellant's representative.  The VA medical opinions are of greater probative value than the research article because the article provides general statements, while the medical opinions are based upon the specific facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Therefore, the preponderance of the evidence is against a finding that the Veteran's ischemic heart disease was caused by exposure to herbicide agents in service, or was caused by, or aggravated by, service-connected PTSD.  There is no reasonable doubt to resolve in favor of the Appellant.  The Board must deny the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.   

2. TDIU

The Appellant argues that the Veteran's sole service-connected disability, PTSD, rendered him unemployable.  The Board finds that the Veteran's PTSD did not prevent him from obtaining or maintaining substantially gainful employment consistent with his education and employment history.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 36 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In this case, the Veteran's only service-connected disability was PTSD.  His PTSD was rated as 70 percent disabling, which meets the schedular criteria for unemployability under 38 C.F.R. § 4.16(a).  

The Appellant has pointed to a May 2013 private evaluation and March 2014 addendum opining that the Veteran's PTSD rendered him unemployable.  In May 2013, the private examiner described the Veteran's employment history as fairly spotty, and stated that the Veteran largely worked in a self-employed manner, meaning that he would be told the jobs that needed to be done and he would do them on his own or with one helper.  The private examiner found that the Veteran had much difficulty working with fellow workers or supervisors, often becoming angry, irritable, and not infrequently storming off the job to avoid a more direct confrontation.  The private examiner felt that the Veteran's fairly long history of work in the construction trades masked ongoing difficulties in working with others in any type of team or cooperative work environment.  The Appellant stated that during the Veteran's longest period of employment, from 1979-1991, the man who founded the company was close to the Veteran and gave him more leeway in his behavior than he would in the case of an ordinary employee, and gave examples of the Veteran keeping a piece of pipe with him all the time out of fear of being jumped, conflicts with co-workers, and the Veteran being assigned to one-man or two-man jobs to help avoid conflicts.  Per the private examiner, after being laid off from this job, the Veteran worked in a security job for a relatively brief time before working as an electrician for three different employers at different times.  The private examiner felt that the Veteran's employment was fairly selective, meaning he only was able to work where he largely controlled his environment and did not have to meet the ordinary demands of gainful employment.  The private examiner concluded that the Veteran was able to function in a sheltered workshop type environment for many years because his boss allowed him to get away with behavior that another employee would have been dismissed for and was allowed to work alone or with one other person so he did not have to deal with teamwork.  The examiner also identified the Veteran's work as a long-haul truck driver as work that he was able to perform alone, without the usual demands of a job setting where interaction with others is a regular and required part of the work.

In the March 2014 addendum, the private examiner wrote that the Veteran had much conflict with other workers and did best when allowed to avoid them.  There was discussion of an incident in the past where the Veteran carried a pipe with the thought of attacking his supervisor.  Although he did not do so, he stated that he would have used the pipe on other workers if confronted.  The examiner stated that, after being laid off from his first long stretch of employment, he worked security and then worked 2-3 other jobs as an electrician before beginning his work at P.C. Electric.  The Veteran was able to work alone or with only one helper due to his continued anger and distrust of others, per the examiner.  The examiner concluded that the Veteran's anger, irritability and limited ability to work with others without significant conflict occurring would lead to his quitting or being fired in an ordinary competitive work environment.  The private examiner felt that the Veteran's past employment, in which he often worked alone or with one other person, allowed for generous job accommodations that were similar to sheltered employment, and that the Veteran would have resorted to carrying a pipe or confronting employees or supervisors if forced to work with a large number of employees putting a premium on teamwork or dealing with a critical supervisor.

These private examinations argue that the Veteran's entire employment history, with multiple employers, has always been within the confines of sheltered employers who made generous accommodations for the Veteran's PTSD symptoms.  However, this finding focuses on examples from the Veteran's first stretch of long-term employment with a company whose founder was close to the Veteran.  The private examiner has concluded that every single employer has allowed the Veteran unusually generous accommodation, without offering any explanation for why these later employers would be inclined to do so.  The examiner has paid minimal attention to the Veteran's second long stretch of employment, at P.C. Electric, which is particularly relevant because it is the Veteran's most recent employment.  

In a December 2013 VA examination, the Veteran discussed his job history at length.  Although he first worked for his father-in-law, who arguably might have afforded the Veteran generous accommodation, he went on to work as a truck driver and stated that he enjoyed the freedom of his job, and that he left because his position was cut after the company was sold.  The Veteran then discussed his work as an electrician for 13-14 years, which is the long-term employment that the private examiner opined gave the Veteran unusual accommodation due to the founder's friendship and loyalty.  The Veteran did discuss picking up a pipe and following a supervisor who had angered him, but the Veteran calmed down and decided not to hit the supervisor.  He stated that there were other incidents in which he became angry but did not act upon his anger.  He then described another long stretch of employment for 10-12 years for P.C. Electric, which ended when he had a heart attack.  The Veteran stated that he performed well at this company, and got along with his colleagues.  He would have stayed until retirement if it were not for the heart attack.  The examiner felt that the Veteran's occupational impairment was in the mild range.  

The Veteran's December 2013 discussion of his employment history is consistent with a February 2008 VA examination, in which the Veteran stated that he had to stop working in 2002 after he sustained a large heart attack, and that the reason he stopped working was increased dyspnea on exertion, which precluded physical labor.  The Board notes that in a September 2007 PTSD examination the Veteran again attributed his stopping work to cardiac problems, and a February 2009 examination found only mild occupational impairment.  The Veteran's claim for entitlement to disability benefits from the Social Security Administration (SSA) focused exclusively on non-service-connected disabilities, including cardiomyopathies.  

The Board finds the private evaluations are outweighed by the other evidence of record because the private evaluations do not provide sufficient rationale to support the finding that each of the Veteran's employers was a sheltered or marginal employer.  The specific examples of inappropriate behavior due to PTSD symptoms resulting in generous accommodation from an employer who felt particular friendship and loyalty towards the Veteran all came from the Veteran's first long stretch of employment.  Most recently, the Veteran worked for an employer with no particular ties of friendship that might result in unusual accommodation or leeway, and performed successfully.  The Veteran asserted that he got along with his coworkers, and that he only left this employment because of his nonservice-connected cardiac disability.  Although the private examiner generally asserted that working largely independently was generous accommodation akin to a sheltered work environment, the fact that the Veteran found relatively independent work from multiple employers for many years indicates that this independence or solitude was not unusual in the Veteran's chosen fields.  Indeed, the private examiner has acknowledged that the Veteran's past employment as a truck driver is inherently solitary in nature.  A veteran is not required to be able to function in an employment environment that values close teamwork with many employees if, as in this Veteran's case, his occupational history is consistent with solitary or independent work.  Moreover, the December 2013 examination indicates that in the Veteran's most recent employment, he got along well with his co-workers, meaning an unusual degree of isolation was not needed or requested.

Therefore, although the Board recognizes that the Veteran's PTSD and associated irritability profoundly affected his life, as is indicated by the 70 percent disability rating that was assigned for PTSD, the record as a whole does not support a finding that he was unable to obtain or maintain substantially gainful employment consistent with education and occupational history because of his PTSD.  On the contrary, the Veteran maintained substantially gainful employment for many years before a nonservice-connected cardiac disability rendered him unemployable.  For that reason, the claim of entitlement to a TDIU must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide agent exposure and/or service-connected PTSD, is denied.

Entitlement to a TDIU is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


